Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on  03/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,197,614 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the specification, page 1, line 4, “May 2,2016” has been changed to ---May 2,2016, now U.S. Patent  No. 10,197,61,4--- .
In claim 1, line 2, “memory” has been changed to “a memory”.
Authorization for this examiner’s amendment was given in an interview with Mr. Edge  on 03/21/2022.
Claims 1-13 and 15-20 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose an intelligent electronic device  IED having a combination of a memory and a processor operatively coupled to the memory, wherein the processor is configured to: acquire electrical measurements of a three-phase transmission system during a pole-open condition on a phase of the three phases; during the pole-open condition, calculate a pre-fault sequence current value using the acquired electrical measurements before a fault; calculate a sequence fault current value using the acquired electrical measurements 
The prior art does not disclose a method having  combined method steps of : acquiring electrical measurements of a  three-phase transmission system during a pole-open condition on a phase of the three phases;  during the pole-open condition, calculating a pre-fault sequence current value using the acquired electrical measurements before a fault; calculating  a sequence fault current value using the acquired electrical measurements during the fault; determining a distance to a fault on the transmission system  during the pole- open condition based at least in part on a difference between the pre-fault sequence current value  and 
The prior art does not disclose a non-transitory, computer readable medium comprising instructions configured to be executed by a processor to cause the processor to: acquire electrical measurements of a power line in a three-phase transmission system during a pole-open condition on a phase of the three phases; calculate a pre-fault sequence current value using the acquired electrical measurements before a fault; calculate a sequence fault current value using the acquired electrical measurements during the fault, determine a pre-fault sequence current value using a  first sequence network from the electrical measurements prior 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Mynam et al (Pat# 10,261,567) disclose  Automatically Configurable Intelligent Electronic Device.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867